Kruse, P. J. (dissenting):
I am unable to see how the injunction order kept the life insurance certificate in force without payment of the assessments in full. As it seems to me, the most the injunction did was to prevent the defendant from taking affirmative action to suspend or forfeit the certificate. But I think no affirmative action was necessary upon the part of the defendant to forfeit this certificate. While the injunction order may have had the effect to prevent the member from being suspended from the ordinary lodge privileges, I think it did not have the effect to keep the insurance in effect. If I am right so far it is not necessary to consider the question as to whether the plaintiff could be substituted in this action and recover upon the certificate. Furthermore, it is claimed that question has been decided in her favor by our previous decision, which affirmed the order of substitution. (Evans v. Supreme Council, Royal Arcanum, 171 App. Div. 884.)